
	

114 HR 3224 IH: Gun Look-Alike Case Act
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3224
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Engel (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To regulate the sale of cases and covers that resemble firearms, to amend the Consumer Product
			 Safety Improvement Act of 2008 with respect to the regulation of toy,
			 look-alike, and imitation firearms, and to provide penalties for a
			 violation of such regulations.
	
	
 1.Short titleThis Act may be cited as the Gun Look-Alike Case Act. 2.Prohibition on toy, look-alike, and imitation firearms (a)AmendmentTitle I of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a et seq.) is amended by adding at the end the following new section:
				
					109.Prohibition on toy, look-alike, and imitation firearms
 (a)Acts prohibitedIt shall be unlawful for any person to manufacture, enter into commerce, ship, transport, or receive any toy, look-alike, or imitation firearm unless such firearm contains, or has affixed to it, a marking approved by the Commission, as provided subsection (b).
						(b)Distinctive marking or device; exception; waiver; adjustments and changes
 (1)In generalExcept as provided in paragraph (2) or (3), each toy, look-alike, or imitation firearm shall have as an integral part, permanently affixed, a blaze orange plug inserted in the barrel of such toy, look-alike, or imitation firearm. Such plug shall be recessed no more than 6 millimeters from the muzzle end of the barrel of such firearm.
 (2)Alternative markingsThe Commission may issue regulations to provide for an alternate marking or device for any toy, look-alike, or imitation firearm not capable of being marked as provided in paragraph (1) and may waive the requirement of any such marking or device for any toy, look-alike, or imitation firearm that will only be used in the theatrical, movie, or television industry. The Commission is authorized to make adjustments and changes in the marking system provided for by this section, after consulting with interested persons.
 (3)Applicability of former regulationsUnless and until the Commission issues regulations approving other markings or providing an alternate marking or device under this subsection, part 1150 of title 15, Code of Federal Regulations, as in effect on the day before the date of enactment of this Act, shall apply as if promulgated by the Commission. Markings approved under section 1150.3 of such part shall be considered markings approved by the Commission for purposes of subsection (a).
 (c)Look-Alike Firearm DefinedFor purposes of this section, the term look-alike firearm means any imitation of any original firearm which was manufactured, designed, and produced since 1898, including and limited to toy guns, water guns, replica nonguns, air-soft guns firing nonmetallic projectiles, and cases and covers for products where such case or cover has the appearance, shape, or configuration of a firearm. Such term does not include any look-alike, nonfiring, collector replica of an antique firearm developed prior to 1898, or traditional B–B, paint-ball, or pellet-firing air guns that expel a projectile through the force of air pressure.
 (d)Treatment of ViolationA violation of subsection (a) shall be treated as a violation of section 19(a)(1) of the Consumer Product Safety Act (15 U.S.C. 2068(a)(1)).
 (e)Treatment as Consumer Product Safety Standards; Effect on State LawsSubsections (a) and (b) shall be considered consumer product safety standards under the Consumer Product Safety Act.
 (f)Preemption of State or local laws or ordinances; exceptionsThe provisions of this section shall supersede any provision of State or local laws or ordinances which provide for markings or identification inconsistent with provisions of this section provided that no State shall—
 (1)prohibit the sale or manufacture of any look-alike, nonfiring, collector replica of an antique firearm developed prior to 1898; or
 (2)prohibit the sale (other than prohibiting the sale to minors) of traditional B–B, paint ball, or pellet-firing air guns that expel a projectile through the force of air pressure..
 (b)RepealSection 4 of the Federal Energy Management Improvement Act of 1988 (15 U.S.C. 5001) is repealed.  